DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species II corresponding to Figures 26A-31B and 63G and claims 1-3, 5-8, 13-18 and 36 in the reply filed on 12/14/2020 is acknowledged.
Claims 4, 9-12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, lines 2-3, “at least one first traction element” should be - - at least one second traction element - -.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-8, 13-15, 18 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eder et al. (Pub. No. US 2011/0247243). With respect to claims 1-3, 5-8, 13-15, 18 and 36, Eder et al. discloses a sole plate (104, see figures 1 and paragraph [0034]) for an article of footwear comprising: a lower surface adapted for ground contact, the lower surface comprising: a first sole portion (midfoot region 12) comprising a plurality of first traction elements (cleat system 112) extending from a base plate, the first traction elements comprising a distal end and a side wall comprising a plurality of extensions -by-process claim limitation) with the second sole portion (forefoot region); wherein each of the first traction elements and the second traction elements comprises thermoplastic polyurethane (see paragraph [0041]); and, wherein the first sole portion and second sole portion are formed as a single unitary structure (integrally formed).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eder et al. Eder et al. as described above discloses all the limitations of the claims except wherein at least one of the first traction elements or the second traction elements comprises a metal. Eder et al. discloses first cleat system 210 may comprise a first material 200 and second cleat system 212 may comprise a second material 202. In this case, first material 200 and second material 202 may be substantially different materials having substantially different rigidities. In particular, first material 200 may be made of a semi-rigid material, including, but not limited to rubber, hard foam, and other deformable materials. In addition, second material 202 may be a substantially rigid material, including, but not limited to plastics, polymers, nylon, polyurethane, and other rigid materials. However, it will be understood that any other materials with increasing levels of hardness could be used. It would have been obvious to one of ordinary skill in the art to make at least one traction element of Eder et al. from metal, since Eder et al. discloses that other materials with increasing levels of hardness could be used.
	Eder et al. as modified discloses wherein at least one first traction element and at least one second traction element can comprise a metal (rigid material) and at least one first traction element and at least one second traction element can comprise a thermoplastic polyurethane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole plates analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/10/2021